United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Imperial, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1757
Issued: January 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2013 appellant filed a timely appeal from a February 1, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
an eight percent permanent impairment of the right arm, for which he received a schedule award.
On appeal, appellant contends that OWCP erroneously failed to address additional
permanent impairment related to his accepted cervical sprain condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, then a 43-year-old supervisory border patrol agent,
sustained a cervical sprain, bilateral hand sprain and forehead abrasion as a result of being
assaulted while arresting an alien smuggler in the performance of duty on February 9, 2006.
Appellant filed a claim for a schedule award on February 3, 2011.
In a November 16, 2010 report, Dr. John B. Dorsey, a Board-certified orthopedic
surgeon, opined that appellant had a six percent permanent impairment of the right hand under
Table 15-2,2 page 391, of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).
He diagnosed right hand
sprain/contusion and status post release of chronic stenosing tenosynovitis of the right long
finger. Dr. Dorsey assigned appellant to class 1, grade E, Table 15-2, page 392, and determined
that his date of maximum medical improvement was January 1, 2010.
An electromyogram and nerve conduction studies (EMG/NCS) dated February 17, 2012
revealed chronic right C5 radiculopathy.
In a February 17, 2012 report, Dr. Demitri Adarmes, a Board-certified internist and
appellant’s attending physician, opined that appellant had an eight percent permanent impairment
of the right upper extremity for the middle finger under Table 15-12,3 page 422, of the sixth
edition of the A.M.A., Guides. He also opined that appellant had a six percent permanent
impairment of the left upper extremity for C5 spinal nerve impairment under the sixth edition of
the A.M.A., Guides. Dr. Adarmes determined that appellant’s date of maximum medical
improvement was February 17, 2012, the date of the examination.
On August 30, 2012 an OWCP medical adviser, Dr. Arthur S. Harris, reviewed the record
and concurred with Dr. Adarmes’ rating of 8 percent permanent impairment of the right upper
extremity. He also determined that maximum medical improvement was achieved on
February 17, 2012. Dr. Harris stated that Dr. Adarmes provided a rating of six percent
permanent impairment of the left upper extremity for “residual problems with C5 nerve root
impingement; however, this has not been accepted as being a causally-related condition.”
By decision dated February 1, 2013, OWCP granted appellant a schedule award for an
eight percent permanent impairment of the right arm, relying on Dr. Harris’ August 30, 2012
report as the basis for its determination. The award ran for 24.96 weeks for the period
February 17 to August 9, 2012.

2

Table 15-2, page 391-94, of the sixth edition of the A.M.A., Guides, is entitled Digit Regional Grid -- Digit
Impairments.
3

Table 15-12, page 421-23, of the sixth edition of the A.M.A., Guides, is entitled Impairment Values Calculated
From Digit Impairment.

2

LEGAL PRECEDENT
The schedule award provisions of FECA4 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.5 For schedule awards after
May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX). Evaluators are directed
to provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with an OWCP medical
adviser providing rationale for the percentage of impairment specified.10
ANALYSIS
The Board finds that this case is not in posture for decision.

4

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

5

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and
Exhibit 1 (January 2010).
7

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
8

A.M.A., Guides (6th ed. 2009), pp. 494-531.

9

See R.V., Docket No. 10-1827 (issued April 1, 2011).

10

See R.L., Docket No. 11-1661 (issued April 25, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
supra note 6, Chapter 2.808.6(d) (August 2002).

3

On appeal, appellant contends that OWCP erroneously failed to address additional
permanent impairment related to his accepted cervical sprain condition. OWCP accepted that
appellant sustained a cervical sprain, bilateral hand sprain and forehead abrasion on
February 9, 2006. In a February 1, 2013 award of compensation, it granted him a schedule
award for an 8 percent permanent impairment of the right arm, relying on an OWCP medical
adviser’s August 30, 2012 report. Appellant claimed entitlement to increased schedule award
compensation.
On February 17, 2012 Dr. Adarmes, appellant’s attending physician, opined that
appellant had a six percent permanent impairment of the left upper extremity for C5 spinal nerve
impairment under the sixth edition of the A.M.A., Guides. On August 30, 2012 Dr. Harris, an
OWCP medical adviser, reviewed the record and stated that Dr. Adarmes provided a rating of six
percent permanent impairment of the left upper extremity for “residual problems with C5 nerve
root impingement, however this has not been accepted as being a causally-related condition.”
The Board finds, however, that OWCP accepted appellant’s claim for cervical sprain and the
OWCP medical adviser did not clearly explain his conclusion regarding appellant’s left upper
extremity impairment. He did not discuss whether and how Dr. Adarmes misapplied the
A.M.A., Guides or why his report was deficient regarding the impairment rating for appellant’s
left upper extremity. Thus, the medical adviser’s report is of little probative value.11
Consequently, the medical evidence is insufficiently developed to properly determine the degree
of appellant’s left upper extremity impairment.12
It is well established that proceedings under FECA are not adversarial in nature and,
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13 Accordingly, once OWCP undertakes
development of the medical evidence, it has the responsibility to do so in a proper manner.14 The
report from OWCP’s medical adviser is insufficient to resolve the issue of whether appellant was
entitled to an additional schedule award, thus, OWCP did not properly discharge its
responsibilities in developing the record.15 Therefore, the Board finds that the case must be
remanded for further development of the evidence and a reasoned medical opinion regarding
whether appellant has additional permanent impairment of the left upper extremity due to his
accepted employment injuries.16 Following such further development as deemed necessary,
OWCP shall issue a de novo decision.

11

See Carl J. Cleary, 57 ECAB 563, 568 n.14 (2006) (an opinion which is not based upon the standards adopted
by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little probative value in
determining the extent of a claimant’s impairment).
12

See R.L., supra note 10.

13

See Richard E. Simpson, 55 ECAB 490 (2004).

14

See Melvin James, 55 ECAB 406 (2004).

15

See Richard F. Williams, 55 ECAB 343 (2004).

16

See A.R., Docket No. 12-207 (issued June 21, 2012).

4

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this decision of the Board.
Issued: January 9, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

